Title: To George Washington from François Marquis de Barbé-Marbois Marbois, 1 July 1783
From: Marbois, François Marquis de Barbé-Marbois
To: Washington, George


                        
                            
                                Monsieur,
                                Philadelphie 1. Juillet 1783.
                            
                            J’ai l’honneur d’adresser à Votre Excellence l’extrait d’une lettre de M. de Malesherbes oncle de M. le
                                Chevalier de la Luzerne. Je vous prie de vouloir bien me donner vos ordres touchant l’envoy de plan de
                                vignes qu’il Se propose de vous Faire et d’être persuadé de mon empressement à
                                les éxecuter. Je suis avec un profond respect, Monsieur, Votre très humble et très obéissant serviteur
                            
                                Marbois
                            
                        
                        TranslationSir,Philadelphia 1st July 1783 
                            I have the honor to inclose your Excellency the extract of a Letter from Mr Malesherbes Uncle to the
                                Chevalier de la luzerne. I beg to be favored with your Orders on the subject which you may be assured will be executed
                                with great Measure. I am &c.
                            
                                Marbois
                            
                        
                    